Case 1:19-cv-03457-RM-NRN Document 1 Filed 12/09/19 USDC Colorado Page 1 of 34




                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLORADO

  Civil Action No.: 1:19-cv-03457

  FRED NEKOUEE, individually,                          :
                                                       :
                   Plaintiff,                          :
                                                       :
  vs.                                                  :
                                                       :
  CHMP-LCP HOTEL DENVER I LLC, a                       :
  Delaware limited liability company;                  :
                                                       :
              Defendant.                               :
  _______________________________________/


                                             COMPLAINT
                                      (Injunctive Relief Demanded)


          PLAINTIFF, FRED NEKOUEE, individually, on his behalf and on behalf of all other

  mobility impaired individuals similarly situated (sometimes referred to as “Plaintiff”), hereby sues

  the Defendant, CHMP-LCP HOTEL DENVER I, LLC, a Delaware limited liability company

  (sometimes referred to as “Defendant”), for injunctive relief, and attorney’s fees, litigation

  expenses, and costs pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

  (“ADA”).

          1.       Plaintiff, Fred Nekouee, is an individual who resides in Lutz, Florida, in the County

  of Hillsborough.

          2.       Defendant’s property, the Hampton Inn has an address of 6290 N. Tower Road,

  Denver, Colorado 80249, in Denver County, Colorado (“Hampton Inn”).

          3.       Venue is proper in the District of Colorado because venue lies in the judicial district

  of the situs of the property. The Defendant’s property is located in and does business within this

  judicial district.
Case 1:19-cv-03457-RM-NRN Document 1 Filed 12/09/19 USDC Colorado Page 2 of 34




         4.      Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

  original jurisdiction over actions which arise from the Defendant’s violations of Title III of the

  Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28 U.S.C. § 2201 and § 2202.

         5.      Plaintiff Fred Nekouee is a Florida resident, is sui juris, and qualifies as an

  individual with disabilities as defined by the ADA. Fred Nekouee has progressive multiple

  sclerosis, weak limbs, and he requires the use of a wheelchair for mobility.

         6.      Mr. Nekouee travels to the Longmont area every three to six months to accompany

  his brother at heavy equipment auctions and to visit heavy equipment dealerships, where he assists

  his brother compare prices to equipment available in other areas, or to help his brother evaluate

  whether to buy or sell heavy equipment, or to vacation.

         7.      On his way to the Longmont area, after arriving at the Denver International Airport,

  Fred Nekouee stayed at the Hampton Inn which forms the basis of this lawsuit on May 7, 2019

  with a checkout on May 8, 2019.

         8.      Fred Nekouee requested an accessible room.

         9.      Fred Nekouee stayed in accessible room 224 at the Hampton Inn.

         10.     Due to the barriers to access Fred Nekouee encountered at the Hampton Inn, Fred

  Nekouee is deterred from visiting the Hampton Inn to avail himself of the goods and services

  offered to the public there.

         11.     Fred Nekouee flew into the Denver International Airport near the Hampton Inn in

  early August 2018 and again on September 29, 2018 through October 3, 2018 to attend a heavy

  equipment auction.

         12.      Fred Nekouee visited Rocky Mountain National Park on October 2, 2018.

         13.      The Plaintiff flew into the Denver International Airport near the Hampton Inn on



                                                   2
Case 1:19-cv-03457-RM-NRN Document 1 Filed 12/09/19 USDC Colorado Page 3 of 34




  February 3-6, 2019 and again on May 7-10, 2019.

          14.     Fred Nekouee attended a heavy equipment auction on May 8, 2019 in Longmont,

  Colorado.

          15.     The Plaintiff returned to the Longmont-Firestone area and visited the Hampton Inn

  on October 1, 2019, but upon observation that barriers to access at the property had not been

  removed, he decided not to stay at the Hampton Inn on his October 2019 visit.

          16.      The Plaintiff plans to fly into the Denver International Airport again in December

  2019 or March 2020 to attend a heavy equipment auction in the Longmont area and to vacation.

          17.     Hampton Inn is close to the Denver International Airport, which airport he flies

  into, to attend heavy equipment auction and dealerships he visits and to vacation.

          18.     The Plaintiff likes to stay at moderately-priced hotels like Hampton Inn.

          19.    The Plaintiff plans to return to the Hampton Inn again if the barriers to access are

  removed.

          20.    The Plaintiff has encountered architectural barriers at the subject property.

          21.    The barriers to access that the Plaintiff encountered at the property have endangered

  his safety, impaired his ability or those accompanying him to park a vehicle, and have impaired

  his ability to access the property.

          22.    The Plaintiff’s need to use a wheelchair limits his mobility when surfaces are not

  nearly flat.

          23.    The Plaintiff cannot move up steep inclines or down steep slopes in his wheelchair

  because he lacks the strength and also risks tipping his wheelchair backwards or forwards.

          24.    The Plaintiff encountered and observed barriers to access in the parking lot and

  walking surfaces, lobby restrooms, accessible guestroom 224, the restroom in the accessible room



                                                   3
Case 1:19-cv-03457-RM-NRN Document 1 Filed 12/09/19 USDC Colorado Page 4 of 34




  224, the fitness area, pool area, and business center of the Hampton Inn.

         25.     The Plaintiff encountered and observed barriers to access in the men’s restroom in

  the lobby; so he tried to enter and use the women’s restroom in the lobby.

         26.     The cross slope of the walking surface along the accessible route from the parking

  spaces for disabled patrons near the main entrance to the Hampton Inn is steeper than 1:48 (2%)

  and is steeper than 3.1%.

         27.     The running slope of the access ramp in front of the main entrance to the hotel is

  steeper than 1:12 and is steeper than 9%.

         28.     The Plaintiff is deterred from visiting the Hampton Inn because of the difficulties

  he will experience there until the property is made accessible to him in a wheelchair.

         29.     Defendant owns, leases, leases to, or operates a place of public accommodation (an

  inn, hotel, motel, or other place of lodging) as defined by the ADA, 42 U.S.C. § 12181(7)(A), and

  the regulations implementing the ADA, 28 CFR 36.201(a) and 36.104, the Hampton Inn.

         30.     Hampton Inn is a place of lodging.

         31.     Hampton Inn is a place of public accommodation.

         32.     Defendant is responsible for complying with the obligations of the ADA.

         33.     Fred Nekouee has a realistic, credible, existing and continuing threat of

  discrimination from the Defendant’s non-compliance with the ADA with respect to this property

  as described but not necessarily limited to the allegations in paragraph 39 of this Complaint.

  Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination

  in violation of the ADA by the Defendant.

         34.     Fred Nekouee desires to visit the Hampton Inn not only to avail himself of the goods

  and services available at the property but to assure himself that this property is in compliance with



                                                   4
Case 1:19-cv-03457-RM-NRN Document 1 Filed 12/09/19 USDC Colorado Page 5 of 34




  the ADA so that he and others similarly situated will have full and equal enjoyment of the property

  without fear of discrimination.

         35.      The Defendant has discriminated against the individual by denying him access to,

  and full and equal enjoyment of, the goods, services, facilities, privileges, advantages and/or

  accommodations of the building, as prohibited by 42 U.S.C. § 12182 et seq.

         36.      The Defendant has discriminated, and is continuing to discriminate, against the

  Plaintiff in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,

  1992 (or January 26, 1993, if a Defendant has 10 or fewer employees and gross receipts of

  $500,000 or less).

         37.       Preliminary inspections of the Hampton Inn show that ADA violations exist.

         38.       Physical conditions at the Hampton Inn are accurately described in each romanette

  (i) of each lettered subparagraph of paragraph 39 below.

         39.       The ADA violations that Fred Nekouee personally encountered or observed at the

  Hampton Inn include, but are not limited to:

          WALKING SURFACES AND PARKING

               a. (i) In the parking lot, one of the two parking spaces for disabled patrons does not
         have upright signage with the International Symbol of Accessibility. (ii) In the parking

         lot, one of the two parking spaces for disabled patrons does not have upright signage with

         the International Symbol of Accessibility, in violation of Federal Law 2010, ADAAG §

         502.6 and 703.7.2.1. (iii) The Plaintiff observed this lack of van accessible signage, and

         it made it difficult for him to find an accessible parking space. (iv) The action required to

         install signage with the International Symbol of Accessibility is easily accomplishable and

         able to be carried out without much difficulty or expense.


                                                    5
Case 1:19-cv-03457-RM-NRN Document 1 Filed 12/09/19 USDC Colorado Page 6 of 34




          b. (i) In the parking lot, some of the parking spaces for disabled patrons do not have
       adjoining access aisles. (ii) Some of the parking spaces for disabled individuals do not

       have adjoining access aisles, in violation of Federal Law 2010, ADAAG §§ 502.1 and

       502.3.3. (iii) Due to the lack of an access aisle next to the disabled parking space the

       Plaintiff parked in, he had difficulty unloading from and loading back into his vehicle.

       (iv) The action required to restripe these parking areas to provide adjoining access aisles is

       easily accomplishable and able to be carried out without much difficulty or expense.

          c. (i) In the parking lot, the two van accessible parking spaces closest to the main
       entrance are less than 132 inches wide. (ii) This van accessible parking spaces are less

       than 132 inches wide and are only about 118 inches and 102 inches wide with access aisles

       that are 60 inches wide, in violation of Federal Law 2010, ADAAG § 502.2. (iii) The

       Plaintiff observed these narrow van accessible parking spaces, and they deter him from

       visiting the Hampton Inn. (iv) The action required to restripe this parking area to have a

       van accessible parking spaces that are 132 inches wide at a minimum is easily

       accomplishable and able to be carried out without much difficulty or expense.

          d. (i) In the parking lot, the change in level at the interface of the metal drain cover
       and the walkway leading to the hotel entrance from parking spaces for disabled patrons is

       greater than 0.5 inches. (ii) The change in level at the interface of the metal drain cover

       and the walkway shown in the photograph below, is greater than 0.5 inches and is about 1

       inch, in violation of Federal Law 2010, ADAAG §§ 502.4 and 303.3. (iii) While moving

       in his wheelchair, the Plaintiff encountered this change of level and it made his wheelchair

       unstable going toward the hotel entrance along the accessible route and on the way back it

       stopped the forward movement of his wheelchair, and he required assistance to cross this


                                                 6
Case 1:19-cv-03457-RM-NRN Document 1 Filed 12/09/19 USDC Colorado Page 7 of 34




       interface. (iv) The action required to reduce this change of level is easily accomplishable

       and able to be carried out without much difficulty or expense.




                                                7
Case 1:19-cv-03457-RM-NRN Document 1 Filed 12/09/19 USDC Colorado Page 8 of 34




          e.    (i) In the parking lot, the change in level at the transition from the asphalt

       driveway to the concrete gutter at the access ramp shown in the photograph below is greater

       than 0.5 inches. (ii) This change of level is greater than 0.5 inches and is about 1 inch, in

       violation of Federal Law 2010, ADAAG §§ 502.4 and 303.3. (iii) The Plaintiff observed

       this change of level, and it deters him from visiting the Hampton Inn. (iv) The action

       required to reduce this change of level is easily accomplishable and able to be carried out

       without much difficulty or expense.




                                                 8
Case 1:19-cv-03457-RM-NRN Document 1 Filed 12/09/19 USDC Colorado Page 9 of 34




          f.   (i) The running slope of the walking surface near the hotel entrance shown in the

       photograph below is steeper than 1:20 (5%). (ii) The running slope of this walking surface

       is steeper than the maximum allowed slope of 1:20 (5%) and is steeper than 9%, in violation

       of Federal Law 2010, ADAAG § 403.3. (iii) While moving in his wheelchair, the Plaintiff

       encountered this running slope, and it made his wheelchair unstable, and it was difficult

       for him to ascend this slope to enter the hotel. (iv) The action required to reduce this

       slope is easily accomplishable and able to be carried out without much difficulty or

       expense.




                                                9
Case 1:19-cv-03457-RM-NRN Document 1 Filed 12/09/19 USDC Colorado Page 10 of 34




           g.      (i) The cross slope of the walking surface near the hotel entrance shown in the

        photograph below is steeper than 1:48 and steeper than 3.1%. (ii) The cross slope of this

        walking surface along the accessible route to the hotel entrance is steeper than 1:48 and

        steeper than 3.1%, in violation of Federal Law 2010, ADAAG § 403.3. (iii) While moving

        in his wheelchair, the Plaintiff encountered this slope of this walking surface, and it made

        his wheelchair unstable. (iv) The action required to reduce the cross slope of this walking

        surface is easily accomplishable and able to be carried out without much difficulty or

        expense.




                                                 10
Case 1:19-cv-03457-RM-NRN Document 1 Filed 12/09/19 USDC Colorado Page 11 of 34




           h. (i) The cross slope of the walking surface near accessible parking shown in the
        photograph below is steeper than 1:48 and steeper than 3.1%. (ii) The cross slope of this

        walking surface along the accessible route to the hotel entrance is steeper than 1:48 and

        steeper than 3.1%, in violation of Federal Law 2010, ADAAG § 403.3. (iii) While moving

        in his wheelchair, the Plaintiff encountered this slope of this walking surface, and it made

        his wheelchair unstable. (iv) The action required to reduce the cross slope of this walking

        surface is easily accomplishable and able to be carried out without much difficulty or

        expense.




                                                 11
Case 1:19-cv-03457-RM-NRN Document 1 Filed 12/09/19 USDC Colorado Page 12 of 34




           i.   (i) The running slope of the access ramp in front of the main entrance to the hotel

        has a running slope steeper than 1:12 (8%) and steeper than 9%. (ii) The running slope of

        this access ramp is steeper than 1:12 (8%) and steeper than 12%, in violation of Federal

        Law 2010, ADAAG § 405.2. (iii) Due to the steep running slope of this access ramp, the

        Plaintiff required assistance to ascend and descend this ramp in his wheelchair. (iv) The

        action required to reduce the running slope of this access ramp is easily accomplishable

        and able to be carried out without much difficulty or expense.

           j.   (i) The access ramp shown in the photograph below does not have a landing at the

        top of the ramp run. (ii) This access ramp does not have a landing at the top of the ramp

        run, in violation of Federal Law 2010, ADAAG § 405.7. (iii) Due to the lack of a landing

        at the top of the access ramp, the Plaintiff had difficulty keeping his wheelchair stable while

                                                  12
Case 1:19-cv-03457-RM-NRN Document 1 Filed 12/09/19 USDC Colorado Page 13 of 34




        turning toward the entrance. (iv) The action required to construct a top landing to this

        ramp is easily accomplishable and able to be carried out without much difficulty or

        expense.




           k. (i) The access ramp shown in the photograph below does not have a landing at the
        top of the ramp run. (ii) This access ramp does not have a landing at the top of the ramp

        run, in violation of Federal Law 2010, ADAAG § 405.7. (iii) Due to the lack of a landing

        at the top of the access ramp, the Plaintiff had difficulty keeping his wheelchair stable while

        moving toward the entrance. (iv) The action required to construct a top landing to this

        ramp is easily accomplishable and able to be carried out without much difficulty or

        expense.


                                                  13
Case 1:19-cv-03457-RM-NRN Document 1 Filed 12/09/19 USDC Colorado Page 14 of 34




           MEN’S RESTROOM IN THE LOBBY

           l. (i) The time for the door to the men’s restroom in the lobby to close from an open
        position of 90 degrees to 12 degrees from the latch is about 3 seconds and less than 5

        seconds. (ii) This condition is in violation of Federal Law 2010, ADAAG § 404.2.8.1.

        (iii) The Plaintiff encountered this condition while moving in his wheelchair, and due to

        the short elapsed time for this door to close from an open position of 90 degrees, the

        Plaintiff required assistance to enter this men’s restroom. (iv) The action required to

        adjust the closing time of this door is easily accomplishable and able to be carried out

        without much difficulty or expense.

           m. (i) In the men’s restroom in the lobby, the width of the toilet compartment area is
        less than 60 inches. (ii) The width of this accessible toilet compartment area is less than

        a minimum of 60 inches and is only about 41 inches wide since it is blocked by the counter

        to the sink, in violation of Federal Law 2010, ADAAG §§ 604.8.1 and 304.3. (iii) Due to

                                                14
Case 1:19-cv-03457-RM-NRN Document 1 Filed 12/09/19 USDC Colorado Page 15 of 34




        the lack of width of this accessible toilet compartment, the Plaintiff had difficulty

        maneuvering his wheelchair into position to use the toilet. (iv) The action required to alter

        the counter to the sink to provide a minimum width of 60 inches is easily accomplishable

        and able to be carried out without much difficulty or expense.

           n. (i) In the men’s restroom in the lobby, rear wall grab bar does not extend a
        minimum of 12 inches on one side and 24 inches on the other side of the centerline of the

        toilet. (ii) This rear wall grab bar does not extend a minimum of 12 inches on one side

        and 24 inches on the other side of the centerline of the water closet, in violation of Federal

        Law 2010, ADAAG § 604.5.2. (iii) Due to the location of the rear wall grab bar, the

        Plaintiff had difficulty using it to transfer himself from his wheelchair to the toilet. (iv)

        The action required to relocate/replace this rear wall grab bar is easily accomplishable and

        able to be carried out without much difficulty or expense.

           o.    (i) In the men’s restroom in the lobby, the toilet paper dispenser centerline is not

        between 7 and 9 inches from the front of the toilet. (ii) The toilet paper dispenser

        centerline is not between 7 and 9 inches from the front of the toilet and is about 4 inches

        or less from the front of the toilet, in violation of Federal Law 2010, ADAAG § 604.7.

        (iii) Due to the location of the toilet paper dispenser, the Plaintiff could not reach toilet

        paper from a normal sitting position on the toilet. (iv) The action required to relocate this

        toilet paper dispenser is easily accomplishable and able to be carried out without much

        difficulty or expense.

           p. (i) In the men’s restroom in the lobby, the bottom edge of the mirror’s reflecting
        surface is higher than 40 inches above the floor. (ii) The bottom edge of this mirror’s

        reflecting surface is higher than 40 inches above the finish floor and is about 47 inches


                                                  15
Case 1:19-cv-03457-RM-NRN Document 1 Filed 12/09/19 USDC Colorado Page 16 of 34




        above the finish floor, in violation of Federal Law 2010, ADAAG § 603.3. (iii) Due to

        the height of this mirror’s reflecting surface above the floor, the Plaintiff could not see his

        face in this mirror from his wheelchair. (iv) The action required to relocated this mirror

        is easily accomplishable and able to be carried out without much difficulty or expense.

           q.     (i) In the men’s restroom in the lobby, the water supply and drain pipes under the

        sink are not insulated. (ii) As shown in the photograph below, the water supply and drain

        pipes under this sink are not insulated, in violation of Federal Law 2010, ADAAG § 606.5.

        (iii) The Plaintiff used this sink at the risk of skin burns and injury to his legs due to the

        lack of insulation on the water supply and drain pipes. (iv) The action required to insulate

        the water supply and drain pipes under this sink is easily accomplishable and able to be

        carried out without much difficulty or expense.




           WOMEN’S RESTROOM IN THE LOBBY

           r.   (i) The time for the door to the women’s restroom in the lobby to close from an


                                                  16
Case 1:19-cv-03457-RM-NRN Document 1 Filed 12/09/19 USDC Colorado Page 17 of 34




        open position of 90 degrees to 12 degrees from the latch is about 3 seconds and less than 5

        seconds. (ii) This condition is in violation of Federal Law 2010, ADAAG § 404.2.8.1.

        (iii) The Plaintiff encountered this condition while moving in his wheelchair, and due to

        the short elapsed time for this door to close from an open position of 90 degrees, the

        Plaintiff required assistance to enter this women’s restroom. (iv) The action required to

        adjust the closing time of this door is easily accomplishable and able to be carried out

        without much difficulty or expense.

           s. (i) In the women’s restroom in the lobby, the width of the toilet compartment area
        is less than 60 inches. (ii) The width of this accessible toilet compartment area is less than

        a minimum of 60 inches and is only about 42 inches wide since it is blocked by the counter

        to the sink, in violation of Federal Law 2010, ADAAG §§ 604.8.1 and 304.3. (iii) Due to

        the lack of width of this accessible toilet compartment, the Plaintiff had difficulty

        maneuvering his wheelchair into position to use the toilet. (iv) The action required to alter

        the counter to the sink to provide a minimum width of 60 inches is easily accomplishable

        and able to be carried out without much difficulty or expense.

           t.   (i) In the women’s restroom in the lobby, rear wall grab bar does not extend a

        minimum of 12 inches on one side and 24 inches on the other side of the centerline of the

        toilet. (ii) This rear wall grab bar does not extend a minimum of 12 inches on one side

        and 24 inches on the other side of the centerline of the water closet, in violation of Federal

        Law 2010, ADAAG § 604.5.2. (iii) The Plaintiff observed the location of this rear wall

        grab bar, and it deters him from staying at the Hampton Inn. (iv) The action required to

        relocate/replace this rear wall grab bar is easily accomplishable and able to be carried out

        without much difficulty or expense.


                                                  17
Case 1:19-cv-03457-RM-NRN Document 1 Filed 12/09/19 USDC Colorado Page 18 of 34




           u.    (i) In the women’s restroom in the lobby, the water supply and drain pipes under

        the sink are not fully insulated. (ii) The water supply and drain pipes under this sink are

        not fully insulated, in violation of Federal Law 2010, ADAAG § 606.5. (iii) The Plaintiff

        used this sink at the risk of skin burns and injury to his legs due to the water supply and

        drain pipes not being fully insulated. (iv) The action required to insulate the water supply

        and drain pipes under this sink is easily accomplishable and able to be carried out without

        much difficulty or expense.

           v.    (i) In the women’s restroom in the lobby, the bottom edge of the mirror’s

        reflecting surface is higher than 40 inches above the floor. (ii) The bottom edge of this

        mirror’s reflecting surface is higher than 40 inches above the finish floor and is about 49

        inches above the finish floor, in violation of Federal Law 2010, ADAAG § 603.3. (iii)

        Due to the height of this mirror’s reflecting surface above the floor, the Plaintiff could not

        see his full face in this mirror from his wheelchair when he used the sink. (iv) The action

        required to relocated this mirror is easily accomplishable and able to be carried out without

        much difficulty or expense.

           BREAKFAST AREA

           w. (i) In the breakfast area, the buttons to operate the juice dispenser, the top of the
        oatmeal warmer, the fruit stand, and the top most bread and muffin container are all located

        higher than 48 inches above the floor. (ii) In the breakfast area, these items are all located

        higher than 48 inches above the finish floor and outside of the reach range of an individual

        in a wheelchair, in violation of Federal Law 2010, ADAAG § 308.2.2. (iii) Due to the

        height of these items above the floor, the Plaintiff tried but could not reach them from his

        wheelchair. (iv) The action required to relocate these items or to lower the counter on


                                                  18
Case 1:19-cv-03457-RM-NRN Document 1 Filed 12/09/19 USDC Colorado Page 19 of 34




        which they are placed or mounted is easily accomplishable and able to be carried out

        without much difficulty or expense.

           ACCESSIBLE GUESTROOM 224

           x. (i) The elapsed time for the entrance door to guestroom 224 to close from an open
        position of 90 degrees to 12 degrees from the latch is less than 5 seconds. (ii) The elapsed

        time for this door to close from an open position of 90 degrees to 12 degrees from the latch

        is about 3 seconds and less than 5 seconds, in violation of Federal Law 2010, ADAAG §

        404.2.8.1. (iii) The Plaintiff encountered this door, and due to the short time it took to

        close, he required assistance to enter and to exit accessible guestroom 224. (iv) The action

        required to adjust the door closer is easily accomplishable and able to be carried out without

        much difficulty or expense.

           y. (i) In accessible guestroom 224, the entrance door pull side maneuvering clearance
        in a front approach beyond the latch and parallel to the door way is less than 18 inches.

        (ii) This entrance door pull side maneuvering clearance in a front approach beyond the

        latch and parallel to the door way is less than 18 inches and is only about 4 inches, in

        violation of Federal Law 2010, ADAAG § 404.2.4. (iii) Due to this lack of door pull side

        maneuvering clearance, the Plaintiff required assistance to exit guestroom 224 in his

        wheelchair.

           z.    (i) In accessible guestroom 224, the clear floor space between the bed and the

        desk is less than 30 inches. (ii) This clear floor space is less than 30 inches, in violation

        of Federal Law 2010, ADAAG § 305. (iii) Due to the lack of clear floor space between

        the bed and the desk, the Plaintiff could not maneuver his wheelchair to use the desk or to

        get through this space in his wheelchair. (iv) The action required to relocate or to replace


                                                  19
Case 1:19-cv-03457-RM-NRN Document 1 Filed 12/09/19 USDC Colorado Page 20 of 34




        the desk is easily accomplishable and able to be carried out without much difficulty or

        expense.

           aa. (i) In accessible guestroom 224, the coat hangers hanging on the rod in the closet
        are higher than 48 inches above the floor. (ii) These coat hangers are higher than 48 inches

        above the finish floor and as high as about 60 inches above the finish floor, in violation of

        Federal Law 2010, ADAAG § 308.2. (iii) The Plaintiff observed the height of the coat

        hangers above the floor, and it deters him from staying at the Hampton Inn. (iv) The action

        required to relocate the clothes’ rod in this closet is easily accomplishable and able to be

        carried out without much difficulty or expense.

           bb. (i) In accessible guestroom 224, the iron when mounted in its wall-mounted
        holder in the closet is higher than 48 inches above the floor. (ii) This iron when mounted

        in its wall-mounted holder is higher than 48 inches above the finish floor and outside of

        the reach range of an individual in a wheelchair, in violation of Federal Law 2010, ADAAG

        § 308.2. (iii) The Plaintiff tried but could not reach this iron in its holder from his

        wheelchair. (iv) The action required to relocate this iron holder is easily accomplishable

        and able to be carried out without much difficulty or expense.

           RESTROOM IN ACCESSIBLE GUESTROOM 224

           cc. (i) In accessible guestroom 224, the door push side maneuvering clearance in a
        latch approach perpendicular to the doorway, where the wall clearance beyond the latch

        parallel to the doorway is at least 24 inches, is less than 42 inches. (ii) This door push side

        maneuvering clearance is less than the minimum required clearance of 42 inches, in

        violation of Federal Law 2010, ADAAG § 404.2.4. (iii) Due to this door push side

        maneuvering clearance, the Plaintiff required assistance to enter the restroom in accessible


                                                  20
Case 1:19-cv-03457-RM-NRN Document 1 Filed 12/09/19 USDC Colorado Page 21 of 34




        guestroom 224. (iv) The action required to increase the door push side maneuvering

        clearance is easily accomplishable and able to be carried out without much difficulty or

        expense.

           dd. (i) In the restroom of accessible guestroom 224, the restroom door pull side
        maneuvering clearance in a front approach beyond the latch and parallel to the doorway is

        less than 18 inches. (ii) This door pull side maneuvering clearance is less than the

        minimum required clearance of 18 inches and is only about 6 inches, as shown in the

        photograph below, in violation of Federal Law 2010, ADAAG § 404.2.4. (iii) Due to this

        lack of door pull side maneuvering clearance, the Plaintiff required assistance to exit this

        restroom. (iv) The action required to relocate the sink and counter in this restroom is

        easily accomplishable and able to be carried out without much difficulty or expense.




           ee.     (i) The restroom of accessible guestroom 224 does not have a shower spray unit

        with a hose that can be used as both a fixed-position shower head and as a hand-held

        shower. (ii) This restroom does not have a shower spray unit with a hose that can be used

                                                 21
Case 1:19-cv-03457-RM-NRN Document 1 Filed 12/09/19 USDC Colorado Page 22 of 34




        as both a fixed-position shower head and as a hand-held shower, in violation of Federal

        Law 2010, ADAAG § 607.6. (iii) Due to the lack of an adjustable shower spray unit with

        a hose, the Plaintiff required assistance to bathe. (iv) The action required to install an

        ADA compliant shower spray unite and hose is easily accomplishable and able to be carried

        out without much difficulty or expense.

           ff.   (i) In the restroom of accessible guestroom 224, the clearance width parallel to

        the bathtub is less than 30 inches. (ii) The clearance width parallel to this bathtub is

        blocked by the toilet and is less than 30 inches, in violation of Federal Law 2010, ADAAG

        § 607.2. (iii) Due to this lack of adequate clearance width, the Plaintiff required assistance

        to enter the bathtub.

           gg.     (i) The restroom of accessible guestroom 224 does not have a permanent seat at

        the head end of the bathtub or a removable in-tub seat capable of secure placement. (ii)

        The restroom of accessible guestroom 224 does not have a permanent seat at the head end

        of the bathtub or a removable in-tub seat capable of secure placement, in violation of

        Federal Law 2010, ADAAG §§ 607.3 and 610.2. (iii) Due to the lack of a seat, the

        Plaintiff required assistance to bathe in this restroom. (iv) The action required to install a

        permanent seat at the head end of the bathtub or to provide a removable in-tub seat is easily

        accomplishable and able to be carried out without much difficulty or expense.

           hh.     (i) In the restroom of accessible guestroom 224, only one grab bar is installed

        on the back wall of the bathtub. (ii) This bathtub does not have two grab bars on the

        back wall of the bathtub, in violation of Federal Law 2010, ADAAG §§ 607.4.1 and

        607.4.2.1. (iii) Due to the lack of grab bars on the back wall of this bathtub, the Plaintiff

        required assistance to bathe.     (iv) The action required to install grab bars is easily


                                                  22
Case 1:19-cv-03457-RM-NRN Document 1 Filed 12/09/19 USDC Colorado Page 23 of 34




        accomplishable and able to be carried out without much difficulty or expense.

           ii.    (i) In the restroom of accessible guestroom 224, there is no grab bar on the control

        end wall of the bathtub. (ii) There is no grab bar on the control end wall of this bathtub,

        in violation of Federal Law 2010, ADAAG §§ 607.4.1.2 and 607.4.2.2. (iii) Due to the

        lack of a grab bar on the control end wall of this bathtub, the Plaintiff required assistance

        to operate the controls to the tub and to bathe. (iv) The action required to install a grab

        bar on the control end wall of this bathtub is easily accomplishable and able to be carried

        out without much difficulty or expense.

           jj.    (i) In the restroom of accessible guestroom 224, the bathtub water controls are

        not located between the centerline and the open side of the bathtub. (ii) The bathtub water

        controls are not located between the centerline and the open side of this bathtub, in violation

        of Federal Law 2010, ADAAG §§ 607.5 and 608.5. (iii) Due to the location of the water

        controls, the Plaintiff could not operate these controls from his wheelchair outside of the

        bathtub. (iv) The action required to relocate these water controls is easily accomplishable

        and able to be carried out without much difficulty or expense.

           kk. (i) In the restroom of accessible guestroom 224, the shower spray head is higher
        than 48 inches above the floor of the bathtub. (ii) This shower spray head is higher than

        48 inches above the finish floor of the bathtub and as high as about 77 inches above the

        finish floor of the bathtub, in violation of Federal Law 2010, ADAAG §§ 308.2 and 608.6.

        (iii) Due to the height of this shower head above the floor of the bathtub, the Plaintiff

        required further assistance to bathe. (iv) The action required to install an ADA compliant

        shower head and hose is easily accomplishable and able to be carried out without much

        difficulty or expense.


                                                  23
Case 1:19-cv-03457-RM-NRN Document 1 Filed 12/09/19 USDC Colorado Page 24 of 34




           ll.   (i) In the restroom of accessible guestroom 224, the lavatory sink does not have

        knee or toe clearance under it. (ii) As shown in the photograph below, this sink does not

        have knee or toe clearance under it which does not allow for a forward approach in a

        wheelchair, in violation of Federal Law 2010, ADAAG §§ 305 and 306.2.3. (iii) Due to

        the lack of knee or toe clearance under this sink, in his wheelchair, the Plaintiff required

        assistance to wash his hands. (iv) The action required to provide clearance under this sink

        is easily accomplishable and able to be carried out without much difficulty or expense.




           mm.         (i) In the restroom of accessible guestroom 224, the centerline of the toilet

        paper dispenser is not between 7 and 9 inches from the front of the toilet. (ii) As shown

        in the photograph under subparagraph (nn) above, the centerline of this toilet paper

        dispenser is not located between 7 and 9 inches from the front of the toilet and is actually

        behind the centerline of the toilet, in violation of Federal Law 2010, ADAAG § 604.7.

        (iii) Due to the location of this toilet paper dispenser, the Plaintiff could not reach toilet

        paper from a normal sitting position on the toilet. (iv) The action required to relocate this

        toilet paper dispenser is easily accomplishable and able to be carried out without much


                                                  24
Case 1:19-cv-03457-RM-NRN Document 1 Filed 12/09/19 USDC Colorado Page 25 of 34




        difficulty or expense.

            nn. (i) In the restroom of accessible guestroom 224, the toilet area does not have side
        wall grab bar and a side wall that is located between 16 and 18 inches from the centerline

        of the toilet. (ii) This toilet area does not have a side wall grab bar and its side wall is

        located greater than 18 inches from the centerline of the toilet, in violation of Federal Law

        2010, ADAAG §§ 604.5.1 and 604.2. (iii) Due to the lack of a side wall grab bar and the

        distance to the side wall from the centerline of the toilet, the Plaintiff required assistance

        to use the toilet.

            oo. (i) In the restroom of accessible guestroom 224, the flush control of the toilet is
        not mounted on the open and wide side of the toilet. (ii) The flush control of this toilet is

        not mounted on its open and wide side, in violation of Federal Law 2010, ADAAG § 604.6.

        (iii) Due to the location of this flush control, the Plaintiff could not flush the toilet from his

        wheelchair. (iv) The action required to replace the toilet tank with a flush control on the

        other side is easily accomplishable and able to be carried out without much difficulty or

        expense.

            pp. (i) In the restroom of accessible guestroom 224, the coat hook is higher than 48
        inches above the floor. (ii) This coat hook is higher than 48 inches above the finish floor

        and is as high as about 66 inches above the finish floor, in violation of Federal Law 2010,

        ADAAG § 603.4. (iii) The Plaintiff observed the height of this coat hook above the floor,

        and it deters him from staying at the Hampton Inn. (iv) The action required to relocate

        this coat hook is easily accomplishable and able to be carried out without much difficulty

        or expense.

            qq.    (i) In the restroom of accessible guestroom 224, the towel shelf is higher than


                                                   25
Case 1:19-cv-03457-RM-NRN Document 1 Filed 12/09/19 USDC Colorado Page 26 of 34




        48 inches above the floor. (ii) This towel shelf is higher than 48 inches above the finish

        floor and is as high as about 56 inches above the finish floor, and it is outside of the reach

        range of an individual in a wheelchair, in violation of Federal Law 2010, ADAAG § 308.2.

        (iii) Due to the height of this towel shelf above the floor, the Plaintiff could not reach a

        towel from his wheelchair. (iv) The action required to relocate this towel shelf is easily

        accomplishable and able to be carried out without much difficulty or expense.

           POOL AREA

           rr.     (i) The entrance to the pool area does not have signage with the International

        Symbol of Accessibility. (ii) The entrance to the pool area does not have signage with the

        International Symbol of Accessibility, in violation of Federal Law 2010, ADAAG §§ 216.6

        and 703.7.2.1. (iii) The Plaintiff observed the lack of signage with the International

        Symbol of Accessibility at the entrance to the pool, and it deters him from visiting Hampton

        Inn.     (iv) The action required to install signage with the International Symbol of

        Accessibility at the entrance to the pool is easily accomplishable and able to be carried out

        without much difficulty or expense.

           ss. (i) The force needed to open the entrance door to the pool area is greater than 5
        pounds. (ii) The force necessary to fully open the entrance door to the pool area is greater

        than 5 pounds and is about 10 pounds, pertaining to the continuous application of force

        necessary to fully open a door, in violation of Federal Law 2010, ADAAG § 404.2.9. (iii)

        Due in part to the force necessary to open this entrance door to the pool, the Plaintiff

        required assistance to open this door. (iv) The action required to adjust the force needed

        to fully open this entrance door is easily accomplishable and able to be carried out without

        much difficulty or expense.


                                                 26
Case 1:19-cv-03457-RM-NRN Document 1 Filed 12/09/19 USDC Colorado Page 27 of 34




           tt.   (i) In the pool area, the wall-mounted telephone is higher than 48 inches above

        the floor. (ii) This wall-mounted telephone is higher than 48 inches above the finish floor

        and is as high as about 55 inches above the finish floor, and it is outside of the reach range

        of an individual in a wheelchair, in violation of Federal Law 2010, ADAAG §§ 404.2.7

        and 603.4. (iii) Due to its height above the floor, the Plaintiff could not reach this

        telephone from his wheelchair. (iv) The action required to relocate this telephone is easily

        accomplishable and ble to be carried out without much difficulty or expense.

           uu. (i) In the restroom in the pool area, the rear wall grab bar behind the toilet is less
        than 36 inches long. (ii) This rear wall grab bar is less than a minimum of 36 inches long,

        in violation of Federal Law 2010, ADAAG § 604.5.2. (iii) The Plaintiff observed this

        short rear wall grab bar, and it deters him from staying at the Hampton Inn. (iv) The action

        required to replace this rear wall grab bar is easily accomplishable and able to be carried

        out without much difficulty or expense.

           vv. (i) In the restroom in the pool area, the water supply and drain pipes under the
        sink are not insulated. (ii) The water supply and drain pipes under this sink are not

        insulated, in violation of Federal Law 2010, ADAAG § 606.5. (iii) Due to the lack of

        insulation of these pipes, the Plaintiff risked skin burns and injury to his legs when he used

        this sink.   (iv) The action required to insulate the pipes under this sink is easily

        accomplishable and able to be carried out without much difficulty or expense.

           HALLWAY

           ww.         (i) The elapsed time for the side exit door to close from an open position of

        90 degrees to 12 degrees from the latch is less than 5 seconds. (ii) The elapsed time for

        this door to close from an open position of 90 degrees to 12 degrees from the latch is about


                                                  27
Case 1:19-cv-03457-RM-NRN Document 1 Filed 12/09/19 USDC Colorado Page 28 of 34




        3 seconds and less than 5 seconds, in violation of Federal Law 2010, ADAAG § 404.2.8.1.

        (iii) The Plaintiff encountered this door, and due to the short time it took to close, he

        required assistance to enter this side door. (iv) The action required to adjust the door

        closer is easily accomplishable and able to be carried out without much difficulty or

        expense.

           xx.     (i) The elapsed time for the hallway door to close from an open position of 90

        degrees to 12 degrees from the latch is less than 5 seconds. (ii) The elapsed time for this

        door to close from an open position of 90 degrees to 12 degrees from the latch is about 3

        seconds and less than 5 seconds, in violation of Federal Law 2010, ADAAG § 404.2.8.1.

        (iii) The Plaintiff encountered this door, and due to the short time it took to close, he

        required assistance to enter this door. (iv) The action required to adjust the door closer is

        easily accomplishable and able to be carried out without much difficulty or expense.

           FITNESS CENTER

           yy.     (i) The elapsed time for the entrance door to the fitness center to close from an

        open position of 90 degrees to 12 degrees from the latch is less than 5 seconds. (ii) The

        elapsed time for this door to close from an open position of 90 degrees to 12 degrees from

        the latch is about 3 seconds and less than 5 seconds, in violation of Federal Law 2010,

        ADAAG § 404.2.8.1. (iii) The Plaintiff encountered this door, and due to the short time

        it took to close, he required assistance to enter this door. (iv) The action required to adjust

        the door closer is easily accomplishable and able to be carried out without much difficulty

        or expense.

           zz.     (i) The force needed to open the entrance door to the fitness area is greater than

        5 pounds. (ii) The force necessary to fully open the entrance door to the fitness area is


                                                  28
Case 1:19-cv-03457-RM-NRN Document 1 Filed 12/09/19 USDC Colorado Page 29 of 34




        greater than 5 pounds and is about 10 pounds, pertaining to the continuous application of

        force necessary to fully open a door, in violation of Federal Law 2010, ADAAG § 404.2.9.

        (iii) Due in part to the force necessary to open this entrance door to the fitness area, the

        Plaintiff required assistance to open this door. (iv) The action required to adjust the force

        needed to fully open this entrance door is easily accomplishable and able to be carried out

        without much difficulty or expense.

           aaa.        (i) The entrance to the fitness area does not have signage with the

        International Symbol of Accessibility. (ii) The entrance to the fitness area does not have

        signage with the International Symbol of Accessibility, in violation of Federal Law 2010,

        ADAAG §§ 216.6 and 703.7.2.1. (iii) The Plaintiff observed the lack of signage with the

        International Symbol of Accessibility at the entrance to the fitness area, and it deters him

        from visiting Hampton Inn.        (iv) The action required to install signage with the

        International Symbol of Accessibility at the entrance to the fitness area is easily

        accomplishable and able to be carried out without much difficulty or expense.

           bbb.        (i) In the fitness center, the clear floor or ground space between stationary

        exercise equipment is less than 30 inches. (ii) The clear floor or ground space between

        stationary exercise equipment is less than 30 inches preventing access by an individual in

        a wheelchair, in violation of Federal Law 2010, ADAAG § 305. (iii) The Plaintiff

        observed this lack of clear floor space between exercise equipment and it deters him from

        staying at the Hampton Inn. (iv) The action required to provide a minimum of 30 inches

        of clear floor space between this stationary exercise equipment is easily accomplishable

        and able to be carried out without much difficulty or expense.




                                                 29
Case 1:19-cv-03457-RM-NRN Document 1 Filed 12/09/19 USDC Colorado Page 30 of 34




               BUSINESS CENTER

               ccc.       (i) The elapsed time for the entrance door to the business center to close

         from an open position of 90 degrees to 12 degrees from the latch is less than 5 seconds.

         (ii) The elapsed time for this door to close from an open position of 90 degrees to 12 degrees

         from the latch is about 3 seconds and less than 5 seconds, in violation of Federal Law 2010,

         ADAAG § 404.2.8.1. (iii) The Plaintiff encountered this door, and due to the short time

         it took to close, he required assistance to enter this door. (iv) The action required to adjust

         the door closer is easily accomplishable and able to be carried out without much difficulty

         or expense.

               ddd.       (i) The force needed to open the entrance door to the business center is

         greater than 5 pounds. (ii) The force necessary to fully open the entrance door to the

         business center is greater than 5 pounds and is about 10 pounds, pertaining to the

         continuous application of force necessary to fully open a door, in violation of Federal Law

         2010, ADAAG § 404.2.9. (iii) Due to the force necessary to open this entrance door to

         the business center, the Plaintiff required assistance to open this door. (iv) The action

         required to adjust the force needed to fully open this entrance door is easily accomplishable

         and able to be carried out without much difficulty or expense.


         40.      All of the foregoing violations are also violations of the 1991 Americans with

  Disability Act Accessibility Guidelines (ADAAG), and the 2010 Standards for Accessible Design,

  as promulgated by the U.S. Department of Justice.

         41.      The discriminatory violations described in paragraph 39 are not an exclusive list of

  the Defendant’s ADA violations. Plaintiff requires the inspection of the Defendant’s places of

  public accommodation in order to photograph and measure all of the discriminatory acts violating

                                                   30
Case 1:19-cv-03457-RM-NRN Document 1 Filed 12/09/19 USDC Colorado Page 31 of 34




  the ADA and all of the barriers to access and to determine all of the areas of non-compliance with

  the Americans with Disabilities Act to which he was denied access.

         42.     The individual Plaintiff, and all other individuals similarly situated, have been

  denied access to, and have been denied the benefits of services, programs and activities of the

  Defendant’s building and its facilities, and have otherwise been discriminated against and damaged

  by the Defendant because of the Defendant’s ADA violations, as set forth above. The individual

  Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

  damage without the immediate relief provided by the ADA as requested herein.

         43.     Defendant has discriminated against the individual by denying individuals access

  to the full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

  accommodations of its place of public accommodation or commercial facility in violation of 42

  U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to

  discriminate against the Plaintiff, and all those similarly situated, by failing to make reasonable

  modifications in policies, practices or procedures, when such modifications are necessary to afford

  all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

  disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

  with a disability is excluded, denied services, segregated or otherwise treated differently than other

  individuals because of the absence of auxiliary aids and services.

         44.     Plaintiff is without adequate remedy at law and is suffering irreparable harm.

  Considering the balance of hardships between the Plaintiff and Defendant, a remedy in equity is

  warranted.

         45.     Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s

  fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205 and 28 CFR



                                                   31
Case 1:19-cv-03457-RM-NRN Document 1 Filed 12/09/19 USDC Colorado Page 32 of 34




  36.505.

         46.     Defendant is required to remove the existing architectural barriers to the physically

  disabled when such removal is readily achievable for its place of public accommodation that have

  existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there has been an

  alteration to Defendant’s place of public accommodation since January 26, 1992, then the

  Defendant is required to ensure to the maximum extent feasible, that the altered portions of the

  facility are readily accessible to and useable by individuals with disabilities, including individuals

  who use wheelchairs, 28 CFR 36.402; and finally, if the Defendant’s facility is one which was

  designed and constructed for first occupancy subsequent to January 26, 1993, as defined in 28 CFR

  36.401, then the Defendant’s facility must be readily accessible to and useable by individuals with

  disabilities as defined by the ADA.

         47.     Notice to Defendant is not required as a result of the Defendant’s failure to cure the

  violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

  and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

  or waived by the Defendant.


         48.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

  Plaintiff injunctive relief, including an order to require the Defendant to alter the Hampton Inn and

  the parking lot, access aisles and walkways along the accessible route, to make those facilities

  readily accessible and useable to the Plaintiff and all other persons with disabilities as defined by

  the ADA; or by closing the facilities until such time as the Defendant cures its violations of the

  ADA.




                                                   32
Case 1:19-cv-03457-RM-NRN Document 1 Filed 12/09/19 USDC Colorado Page 33 of 34




        WHEREFORE, Plaintiff respectfully requests:


               a.      That the Court issue a Declaratory Judgment that determines that the

        Defendant at the commencement of the subject lawsuit is in violation of Title III of the

        Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.


               b.      Injunctive relief against the Defendant including an order to make all readily

        achievable alterations to the facility; or to make such facility readily accessible to and

        usable by individuals with disabilities to the extent required by the ADA; and to require

        the Defendant to make reasonable modifications in policies, practices or procedures, when

        such modifications are necessary to afford all offered goods, services, facilities, privileges,

        advantages or accommodations to individuals with disabilities; and to take such steps that

        may be necessary to ensure that no individual with a disability is excluded, denied services,

        segregated or otherwise treated differently than other individuals because of the absence of

        auxiliary aids and services.


               c.      An award of attorney’s fees, costs and litigation expenses pursuant to 42

        U.S.C. § 12205, 28 U.S.C. § 1920, 42 U.S.C. § 2000e-5(k), and 42 U.S.C. § 12117(a).


               d.      Such other relief as the Court deems just and proper, and/or is allowable

        under Title III of the Americans with Disabilities Act.




                                                  33
Case 1:19-cv-03457-RM-NRN Document 1 Filed 12/09/19 USDC Colorado Page 34 of 34




                              DESIGNATION OF PLACE OF TRIAL

         Plaintiff, Fred Nekouee, by and through his undersigned counsel, hereby designates

  Denver, Colorado as the place of trial for this action.


                                            Respectfully submitted,

                                              s/Robert J. Vincze_____
                                              Robert J. Vincze (CO #28399)
                                              Law Offices of Robert J. Vincze
                                              PO Box 792
                                              Andover, Kansas 67002
                                              Phone: 303-204-8207
                                              Email: vinczelaw@att.net

                                              Attorney for Plaintiff Fred Nekouee




                                                   34
